Citation Nr: 1110979	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

Entitlement to restoration of a 100 percent rating for residuals of prostate cancer, reduced to two separate ratings of 40 percent disabling for residuals of prostate cancer with urinary frequency and of 30 percent disabling for radiation proctitis with diarrhea and abdominal distress associated with residuals of prostate cancer with urinary frequency, for a combined 60 percent rating.

(The issue of entitlement to reimbursement of private medical expenses associated with treatment for service-connected prostate cancer from June 21, 2006 through September 12, 2006, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  

This appeal to the Board of Veterans' Appeals (Board) initially arose from an April 2008 rating decision in which the RO reduced the initial rating for residuals of prostate cancer, from 100 percent to two separate ratings of 40 percent for residuals of prostate cancer with urinary frequency and of 30 percent for radiation proctitis with diarrhea and abdominal distress associated with residuals of prostate cancer with urinary frequency, for a combined 60 percent rating.  

The Veteran was notified of the RO's initial proposed reduction to a combined 60 percent rating, by a November 2007 rating decision.  This proposed reduction followed a VA examination in November 2007.  The April 2008 rating decision finalized the proposed reduction, effective July 1, 2008.  In August 2008, the Veteran's representative filed a notice of disagreement (NOD).

In April 2009, the Board remanded the case for issuance of a statement of the case (SOC) in accord with the holding in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In a VA Form 21-4138 dated July 19, 2009, the Veteran's representative perfected an appeal of this issue.

Subsequently, in a January 2009 rating decision, the RO proposed to reduce the 30 percent rating for radiation proctitis with diarrhea and abdominal distress associated with residuals of prostate cancer with urinary frequency to 10 percent.  In a VA Form 21-4138 dated February 10, 2009 and received by the RO on February 12, 2009, the Veteran's representative requested a predecisional hearing.  By a June 2009 rating decision, this reduction was finalized effective September 1, 2009.  In July 2009, the Veteran also filed an NOD with regard to the reduction to 10 percent, asking that it be reconsidered.  However, it light of the Board's decision herein restoring the Veteran's 100 percent rating, the issue of entitlement to restoration of a 30 percent rating for radiation proctitis with diarrhea and abdominal distress associated with residuals of a prostate cancer with urinary frequency, currently rated as 10 percent disabling, is rendered moot.
 

FINDINGS OF FACT

1.  In a November 2006 rating decision, the RO granted service connection for prostate cancer and assigned an initial 100 percent rating, effective from August 31, 2006.

2.  Following a VA examination, in a rating decision and notice letter issued in November 2007, the RO notified the Veteran and his representative that it proposed to reduce the rating for residuals of prostate cancer from 100 percent to a combined 60 percent rating, but failed to provide him with the notice required by the provisions of 38 C.F.R. § 3.105(e) and to apprise him of his right to a predetermination hearing under the provisions of 38 C.F.R. § 3.105(i). 

3.  In an April 2008 rating decision, the RO finalized the proposed rating reduction, effective July 1, 2008.


CONCLUSION OF LAW

The reduction of the 100 percent rating for residuals of prostate cancer, to two separate ratings of 40 percent disabling for residuals of prostate cancer with urinary frequency and of 30 percent disabling for radiation proctitis with diarrhea and abdominal distress associated with residuals of prostate cancer with urinary frequency, for a combined 60 percent rating, was not proper.  38 U.S.C.A. § 1155 (West 2002); §§ 3.102, 3.105, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Given the Board's favorable disposition restoring the initial 100 percent rating for residuals of prostate cancer, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.

II. Analysis

On September 12, 2006, the Veteran underwent implantation of Iodine 125 seeds at a private hospital, following diagnosis of prostate cancer in June 2006.  An informal claim for service connection was received on August 31, 2006.

In a November 2006 rating decision, the RO granted service connection for prostate cancer and assigned an initial 100 percent rating under Diagnostic Code 7528, effective from August 31, 2006.  Under that diagnostic code, a 100 percent rating shall be awarded for malignant neoplasms of the genitourinary system.  The Note contained in Diagnostic Code 7528 also provides:

Following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3. 105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

38 C.F.R. § 4.115(b), Diagnostic Code 7528 (emphasis added).  As noted by the United States Court of Veterans Appeals (Court) in Green v. Nicholson, No. 03-1935, 2005 WL 3438028, at *6 (Vet. App. Nov. 17, 2006), a 100 percent rating would not automatically terminate after six months.  Instead, Diagnostic Code 7528 actually requires an examination, not a reduction, six months after the assignment of a total schedular rating.  If the results of any subsequent examination warrants a reduction in evaluation, the reduction is to be implemented under the provisions of 38 C.F.R. § 3.105(e).  Id; see also 59 Fed. Reg. 2523, 2525-56 (Jan. 18, 1994).

The provisions of § 3.105(e) set forth the notice procedures that VA must follow before reducing a rating.  It provides:

(e) Reduction in evaluation-compensation.  Where the reduction in evaluation of a service-connected disability . . . is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.

38 C.F.R. § 3.105(e).  This provision also states that a rating reduction cannot be made effective for a minimum of 120 days after it is proposed in writing to a veteran.  Id.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i) (2010).

A reduction is void ab initio if the RO reduces a veteran's disability rating without following these requirements.  See, e.g., Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Here, following a VA examination, in November 2007, the RO proposed to reduce the Veteran's rating from 100 percent to two separate ratings of 40 percent disabling for residuals of prostate cancer with urinary frequency and of 30 percent disabling for radiation proctitis with diarrhea and abdominal distress associated with residuals of prostate cancer with urinary frequency, for a combined 60 percent rating.  Although the RO explained the reasoning behind the proposed reduction, neither the rating decision proposing the reduction or the notice letter dated November 26, 2007, advised the Veteran that he had (1) 60 days to present additional evidence to show that compensation payments should be continued at the 100 percent level and (2) that he had 30 days to request a predetermination hearing.  

In a VA Form 21-4138 dated in December 2007, the Veteran's representative requested that a personal hearing be scheduled.  In January 2008, the Veteran's representative asked that the RO hearing scheduled for February 11, 2008 be rescheduled.  It was rescheduled for April 14, 2008.  Six days prior to the scheduled hearing, the Veteran's representative cancelled the hearing, indicating that the Veteran had informed him that he was physically unable to travel to Buffalo for a hearing and asking that recent VA treatment records be reviewed prior to making any reduction.  Consequently, the Veteran's hearing request was deemed withdrawn.  

Because 38 C.F.R. § 3.105(e) specifically addresses rating reductions and because the requirements of 38 C.F.R. § 3.105(e) must be followed in order for VA to assign a lower rating after assigning a 100 percent disability rating under Diagnostic Code 7528, VA must comply with the protections afforded by regulation when reducing the Veteran's rating for residuals of prostate cancer.  

In light of the above, the RO erred by failing to comply with the provisions of 38 C.F.R. § 3.105(e) and (i) in November 2007 and by reducing the Veteran's 100 percent rating to a combined 60 percent rating, effective July 1, 2008, in its April 2008 rating decision.  Consequently, since the reduction was not in compliance with the applicable law, it is void ab initio and is set aside and a 100 percent rating is restored, effective July 1, 2008.  See Greyzck, 12 Vet. App. at 292.



ORDER

The 100 percent rating for residuals of prostate cancer was not properly reduced to a combined 60 percent rating, and must be restored as of July 1, 2008.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


